Case 4:19-cv-00180-ALM-KPJ Document 209-1 Filed 03/13/20 Page 1 of 4 PageID #: 4562



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

   EDWARD BUTOWSKY, in his personal and
   professional capacities,

                          Plaintiff,
   v.

   MICHAEL GOTTLIEB, et al.,                    Case No. 4:19-cv-00180-ALM-KPJ

                          Defendants.




      DECLARATION OF PAUL J. SKIERMONT IN SUPPORT OF DEFENDANTS
    GOTTLIEB, GOVERNSKI, AND BOIES SCHILLER FLEXNER LLP’S MOTION TO
   DISMISS THIRD AMENDED COMPLAINT UNDER THE FIRST-TO-FILE RULE AND
                      RULES 12(b)(6), 12(b)(7), AND 19
Case 4:19-cv-00180-ALM-KPJ Document 209-1 Filed 03/13/20 Page 2 of 4 PageID #: 4563



             I, Paul J. Skiermont, hereby declare as follows:

             1.     I am an attorney with Skiermont Derby LLP, and counsel of record for Defendants

   Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP in the above-captioned action.

   This Declaration is made in support of those defendants’ Motion to Dismiss the Complaint in this

   action.

             2.     I am over the age of 21 years and am competent to make this declaration. All of the

   statements set forth herein are true and correct and are based on my personal knowledge.

             3.     Attached as Exhibit A to this Declaration is a true and correct copy of the Complaint

   (Dkt. 3) in the lawsuit styled Rich v. Butowsky et al, 1:18-cv-00681-RJL (D.D.C. Mar. 26, 2018).

             4.     Attached as Exhibit B to this Declaration is a true and correct copy of an Order filed

   in the lawsuit styled Butowsky v. Susman Godfrey, LLP, No. 416-01222-2019, (426th Dist. Ct.,

   Collin Cty., Tex. May 22, 2019).

             5.     Attached as Exhibit C to this Declaration is a true and correct copy of a television

   interview transcript, Transcript, Anderson Cooper 360: Seth Rich’s brother sues right-wing

   activists,        CNN          (Mar.         27,        2018),        video         available        at

   https://www.cnn.com/videos/us/2018/03/28/michael-gottlieb-seth-rich-brother-attorney-ac.cnn

   (last accessed June 19, 2019).

             6.     Attached as Exhibit D to this Declaration is a true and correct copy of a news article

   titled Retraction: Aaron Rich and the murder of Seth Rich, The Washington Times (Sept. 30,

   2018), available at https://www.washingtontimes.com/news/2018/sep/30/retraction-aaron-rich-

   and-murder-seth-rich (last accessed June 19, 2019).

             7.     Attached as Exhibit E to this Declaration is a true and correct copy of a news article,

   Jane Coaston, A right-leaning newspaper is finally retracting the conspiracy theories it published




                                                      1
Case 4:19-cv-00180-ALM-KPJ Document 209-1 Filed 03/13/20 Page 3 of 4 PageID #: 4564



   about Seth Rich, Vox (Oct. 1, 2018), https://www.vox.com/policy-and-politics/2018/10/

   1/17923178/washington-times-seth-rich-aaron-rich-trump-fox-news (last accessed June 19,

   2019).

            8.       Attached as Exhibit F to this Declaration is a true and correct copy of the ECF

   docket in the lawsuit captioned Rich v. Butowsky et al, 1:18-cv-00681-RJL (D.D.C.) as of May 31,

   2019, showing a Minute Order (no docket number) dated March 29, 2019.

            9.       Attached as Exhibit G to this Declaration is a true and correct copy of the

   Defendant’s Answer as served on the Plaintiff in the lawsuit captioned Rich v. Butowsky et al,

   1:18-cv-00681-RJL (D.D.C. May 28, 2019).

            10.   Attached as Exhibit H to this Declaration is a true and correct copy of the publicly-

   available LinkedIn profile page of Ed Butowsky, available at https://www.linkedin.com/in/

   edbutowsky/ (select “More” > “Save to PDF”) (last accessed June 19, 2019).

            11.   Attached as Exhibit I to this Declaration is a true and correct copy of the Transcript

   of Status Conference Before the Honorable Richard J. Leon, United States District Judge, held on

   July 31, 2019, in the lawsuit captioned Rich v. Butowsky et al., Case No. 1:18-cv-00681-RJL

   (D.D.C.).

            12.   Attached as Exhibit J to this Declaration is a true and correct copy of the Complaint

   [Dkt. 1] in the lawsuit captioned Butowsky v. Wigdor, et al., Case No. 4:19-cv-00577 (E.D. Tex.

   July 31, 2019).

            13.   Attached as Exhibit K to this Declaration is a true and correct copy of Exhibit 4 to

   the Motion to Compel Defendants Matt Couch and America First Media [Dkt. 71] in the lawsuit

   captioned Rich v. Butowsky, et al., Case No. 1:18-cv-00681-RJL (D.D.C. July 23, 2019). This




                                                    2
Case 4:19-cv-00180-ALM-KPJ Document 209-1 Filed 03/13/20 Page 4 of 4 PageID #: 4565



   exhibit is a copy of the interrogatory responses submitted by Defendants Matt Couch and America

   First Media in that lawsuit.

          14.     Attached as Exhibit L to this Declaration is a true and correct copy of Ed

   Butowsky’s Response to Plaintiff’s Motion to Anti-Suit Injunction [Dkt. 58] in the lawsuit

   captioned Rich v. Butowsky, et al., Case No. 1:18-cv-00681-RJL (D.D.C. May 10, 2019).

          15.     Attached as Exhibit M to this Declaration is a true and correct copy of a transcript

   of an August 2019 podcast entitled “ConspiracyLand: The Untold Story of Seth Rich. Episode 6 –

   Collateral Damage,” hosted by Michael Isikoff, which includes an interview with Defendant

   Meryl Governski.



          I declare under penalty of perjury under the laws of the United States that the foregoing is

   true and correct. Executed this 13th day of March 2020, in Dallas, Texas.



                                                        /s/ Paul J. Skiermont
                                                        Paul J. Skiermont
                                                        Counsel for Michael Gottlieb, Meryl
                                                        Governski, and Boies Schiller Flexner LLP




                                                   3
